DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-3 and 6, in the reply filed on 07 February 2022 is acknowledged.
Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
Because applicant did not distinctly and specifically point out any errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
The restriction is FINAL.

Note Regarding Withdrawn Claims
Rejoinder of the withdrawn process of use claims will be considered at such time that the elected product claims are found to be allowable.  Rejoinder of a method encompassing prevention of cancer would likely introduce enablement issues.  Applicant might consider deleting the phrase “or preventing” from claim 10 to expedite any potential rejoinder.  


Non-Final Rejection
Priority
This application was filed on August 06, 2020 and is a National Phase of PCT     Patent Application PCT/KR2019/001403 filed on January 31, 2019, which claims priority to Korean Application 10-2018-0015161 filed on February 7, 2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statements
The IDS’s dated 28 October 2020 and 15 December 2021 have been received, entered and considered, a signed copy of each is included herein.
PTO-892 Form
References from the Examiner’s search of the invention are made of record.  The US 20210047277 patent application publication describes related subject matter and has inventor and/or Applicant in common with the present application.  The publications US 20120165334 and US 20040122237 teach pyrazole-containing kinase inhibitors with structural features in common with those presently claimed.

Status of the claims
Claims 1, 3 and 6 are pending and rejected.
Claims 4-5 are objected to.
Claims 2 and 7-9 were cancelled by the Applicant.
Claims 10-12 are pending but withdrawn from consideration as drawn to non-elected subject matter.  
Claim Objections
[1] Claims 4-5 are objected to as depending from a rejected base claim.  The claims depend directly or indirectly from rejected claim 1.  The closest prior art to claims 4-5 is represented by the US 20120165334 and US 20040122237 publications.  The closest disclosed prior art species are represented by RN 611214-98-3 of US 20040122237 and RN 1239979-39-5 of US 20120165334:

    PNG
    media_image1.png
    189
    487
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    446
    481
    media_image2.png
    Greyscale

The prior art of record does not teach the combination of structural features required by any of the species listed in claims 4-5, see for example the generic teachings at page 2 of US 20040122237 and pages 1-2 of US 20120165334.  

[2] Claim 3 is objected to over an informal issue.  The claim is missing a “wherein” term after the phrase “The compound of claim 1,”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta (J. Chem. Sci., 2009, 121, 347–351, cited in the restriction requirement).
Gupta discloses a compound of chemical formula 1 according to the present claims.  See the compound disclosed as “IIIa” in scheme 2 on page 351 (R = H).  
The corresponding structure of this substance as it appears in the Chemical Abstracts database record for the reference as Registry Number 1257090-91-7 is shown below right next to chemical formula 1 on the left for clarity:

    PNG
    media_image3.png
    138
    172
    media_image3.png
    Greyscale
             
    PNG
    media_image4.png
    364
    644
    media_image4.png
    Greyscale

The reference compound is a compound of chemical formula 1 wherein W is unsubstituted phenyl; R1 is H and R2 is indolin-2-one:

    PNG
    media_image5.png
    149
    218
    media_image5.png
    Greyscale
.
Note that the reference compound is represented using a chemically equivalent tautomeric form of the pyrazole moiety of chemical formula 1.  These tautomeric forms are art-recognized as chemically equivalent and the present specification at paragraph 64 on page 8 expressly indicates this equivalence.
The compound reads on claims 1 and 3.
Regarding claim 6, see section 3.2 at lines 10-16 of column 2 on page 350 where the reference indicates that compound IIIa was isolated as a solid substance which was analyzed for identity and purity with FT-IR and NMR.  The isolated solid substance necessarily contains at least trace amounts of solvent and/or moisture and the analyses require that a solution or mixture of the compound be prepared.  Either the solid material or the prepared solutions/mixtures represent a claim 6 composition under the broadest reasonable claim interpretation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625